Citation Nr: 0947020	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the neck with partial aphonia, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the Army from November 
1956 to November 1959 and in the Marines Corps from September 
1960 to July 1978, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA) which denied a higher disability rating 
for residuals of a shell fragment wound of the neck with 
partial aphonia, among other claims.

The Veteran testified before the undersigned at a January 
2007 RO (Travel Board) hearing.  A copy of the hearing 
transcript has been associated with the claims file.

This matter was remanded for additional development and 
adjudication in the Board's November 2008 and July 2009 
decisions.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's neck 
shell fragment wound residuals with partial aphonia 
manifested as hoarseness with occasional loss of voice and 
vocal cord thickening; the competent medical evidence was 
negative for evidence of complete aphonia, a muscle injury or 
visible or palpable neck tissue loss.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
residuals of a neck shell fragment wound with partial aphonia 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7, 4.97, 4.118, Diagnostic Codes (DCs) 6516, 6519, 7800 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The VCAA is also not applicable where further assistance 
would not aid the Veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regards to the instant increased rating claim, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
excerpts of his service personnel records, VA treatment notes 
and various private treatment records have been obtained.  He 
has been afforded several VA otolaryngology and dermatology 
examinations and sufficient medical opinions have been 
obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The evaluation of the same disability or the same 
manifestations of the disability under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  To do so is to 'pyramid' 
the ratings.  In cases where the record reflects that a 
veteran has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate 
and distinct manifestations", permitting separate ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.

Chronic laryngitis productive of hoarseness, with 
inflammation of cords or mucous membrane, warrants a 10 
percent disability rating.  A 30 percent disability rating is 
warranted for hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on a 
biopsy.  38 C.F.R. § 4.97, DC 6516.

Complete organic aphonia with the constant inability to speak 
above a whisper warrants a 60 percent disability rating while 
the constant inability to communicate by speech warrants a 
100 percent disability rating.  Incomplete aphonia is to be 
rated as chronic laryngitis.  38 C.F.R. § 4.97, DC 6519.

Disfiguring neck scars are evaluated under DC 7800.  A 30 
percent disability rating is warranted if there is visible or 
palpable tissue loss and either gross distortion or symmetry 
of one feature or a paired set of features or with two or 
three characteristics of disfigurement.  A 50 percent 
disability rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or symmetry 
of two features or a paired set of features or with four or 
five characteristics of disfigurement.  38 C.F.R. § 4.118, DC 
7800.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Shell Fragment Wound Residuals Increased Rating Claim

The Veteran's neck shell fragment wound residuals are 
currently rated by analogy under the diagnostic code for 
chronic laryngitis.  He contends that he is entitled to a 
higher disability rating for shell fragment wound residuals 
due to his vocal cord paralysis and various speech 
difficulties, including the occasional loss of speech.  He 
also indicated in a July 2009 statement that he was not 
seeking an increased rating due to neck scarring.

A September 2003 photograph documented the Veteran's neck 
scars.  A private otolaryngologist noted in an October 2003 
opinion that the Veteran had a large vertical scar extending 
from the lower part of his neck to the superior part of his 
sternum, creating a thick band of scar tissue that restricted 
his head motion.

No nasal, laryngeal or pharyngeal disease was noted in an 
October 2003 VA otolaryngology examination.  The Veteran 
reported that he had no difficulty swallowing during this 
examination.
A June 2005 VA dermatology examination noted that the Veteran 
had a neck scar after a tracheotomy was performed following 
his neck wound.  He experienced occasional difficulty 
swallowing, voice hoarseness and mouth dryness after service.  
He looses his voice two or three times per week after talking 
for a prolonged period of time.  Occasional difficulty moving 
his neck due to scar tissue was also reported.  Physical 
examination revealed two longitudinal scars measuring five cm 
and two cm located in the neck fold.  These scars were 
superficial without elevation, depression, deep tissue 
involvement, underlying skin adherence or pain and tenderness 
on palpation.  A third linear scar measuring five cm 
vertically extended from the upper aspect of the neck to the 
mid-clavicular junction.  This scar was slightly raised on 
palpation, hypopigmented, adhered to the surrounding skin but 
was without deep tissue involvement.  A fourth scar was 
located on the lateral side of another scar and measured four 
cm.  This scar was slightly raised, hypopigmented and well-
healed without ulceration, induration, skin adherence or pain 
or tenderness on palpation.  Reduced motility of the neck to 
forward flexion was noted. 

A Z-plasty, or revision of the Veteran's neck scar, was 
conducted in September 2006.  Prior to this surgery, his neck 
scar was reported to be approximately five cm in length and 
was caused by a tracheostomy tube.  The Veteran denied 
experiencing pain or discomfort related to the scar but 
indicated that he did not like the way it looked.

During his January 2007 hearing, the Veteran testified that 
his throat was dry, required a lot of clearing and that he 
loses his voice after prolonged talking.  His neck scar 
occasionally restricted his movement and was tender.  He 
recently underwent surgery to improve the cosmetic look of 
his throat scar and that surgical area remained tender.  He 
continually experienced voice hoarseness and cannot project 
his voice.

Complaints of voice hoarseness and weakness after using his 
voice for prolonged periods of time were noted in a February 
2007 private otolaryngology opinion.  Physical examination 
noted that his oral cavity, pharynx and larynx were without 
masses, lesions or erythema.  His true vocal cords were 
glistening whitish with no lesions along the free margins and 
were approximately midline.  A well-healed surgical scar on 
his right lower neck was also noted.  Fiberoptic laryngoscopy 
noted that his true vocal cords had good movements and did 
not contain lesions.  Some interarytenoid and arytenoid edema 
was noted.  Following this examination, impressions of some 
hoarseness and laryngopharyngeal reflux were made.

A March 2007 VA treatment note indicated that his neck 
surgical scar had headed well.

The Veteran's brother reported in a June 2008 statement that 
the Veteran experienced daily problems with his voice, 
including occasional loss of his voice, throat dryness and 
clearing.  His voice quickly weakened while speaking on the 
phone.

A June 2009 VA muscles examination noted that the Veteran no 
longer experienced difficulty swallowing or restricted neck 
range of motion due to the removal of neck scar tissue in 
2006.  He reported that he continued to lose his voice two or 
three times per week, particularly with prolonged talking.  
Pain around the affected scar area was denied.  Physical 
examination noted that the scar was a small linear scar 
consisting of two lines approximately 2.5 cm that were 
slightly raised with some induration amounting to "minor 
cosmetic blemishes" to the Veteran's skin.  There was no 
erythema, tenderness or adherence to underlying structures.  
The thickness of these scars amounted to less than two or 
three mm and totaled less than one percent of the Veteran's 
total skin surface area and total exposed skin surface area.  
The examiner noted that these scars were smaller than were 
documented in the June 2005 examination and that his 2006 
scar removal surgery removed some of the larger scar.  No 
muscle problems were noted during this examination.

A September 2009 VA examination reflected the Veteran's 
reports of persistent voice hoarseness and difficulty 
breathing from his nose.  This voice hoarseness reportedly 
interfered with his ability to communicate with others.  
Physical examination revealed nasal congestion and a rash on 
the outside of the nose which was attributed to rhinophyma.  
Examination was negative for stenosis, scarring, adhesions, 
bleeding, and tenderness over the mastoid.  Laryngeal 
examination noted weakness and paralysis of the left vocal 
cord with slight thickening of the cord but was negative for 
nodules, polyps, submucosal infiltration or premalignant 
change.  Diagnoses of rhinophyma of the nose and left vocal 
cord paralysis with an indirect laryngoscopic examination 
were made.  Following this examination and a review of the 
Veteran's claims file, the examiner opined that his nose rash 
was not related to his shell fragment injury or to the voice 
change as there was no active nasal disease.  His vocal 
paralysis was at least as likely as not due to his shell 
fragment wound, causing partial aphonia, vocal hoarseness and 
difficulty speaking.

A 30 percent disability rating is warranted for the Veteran's 
neck shell fragment residuals throughout the course of this 
appeal.  The evidentiary record establishes that the Veteran 
has consistently suffered from hoarseness and the September 
2009 VA examination documented vocal cord thickening.  
Previous examinations had not addressed whether there was 
such vocal cord thickening present.  This 30 percent 
disability rating is the highest disability rating available 
under the diagnostic code for laryngitis.  

The evidentiary record is negative for complete aphonia or a 
muscle injury which may warrant a disability rating in excess 
of 30 percent.  The evidentiary record is also negative for 
disfiguring neck scars with visible or palpable tissue loss, 
gross distortion of facial features or at least four 
characteristics of disfigurement which also may warrant a 
rating in excess of 30 percent.  The Veteran's nose rash was 
not attributed to his service-connected neck shell fragment 
wound residuals by the September 2009 examiner and cannot 
serve as the basis of a higher rating.  In addition, the 
Veteran's neck surgical scars are not tender or painful and 
therefore do not warrant a separate disability rating.
 
The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.



Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's neck shell fragment wound residuals have 
primarily manifested as voice hoarseness, throat dryness, 
vocal cord thickening and occasional loss of voice throughout 
the course of this appeal.  Contrary to the Veteran's 
assertion, the rating criteria for laryngitis contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating for any of the disabilities decided 
herein is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has not argued, and the evidentiary record does 
not suggest, that the residuals of his neck shell fragment 
wound render him unemployable.  Accordingly, further 
consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to a disability rating of 30 percent for 
residuals of a neck shell fragment wound with partial aphonia 
is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


